Name: Council Regulation (EEC) No 644/87 of 3 March 1987 opening, allocating and providing for the administration of Community tariff quotas for certain types of fruit and fruit juices
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy
 Date Published: nan

 4. 3 . 87 Official Journal of the European Communities No L 61 /25 COUNCIL REGULATION (EEC) No 644/87 of 3 March 1987 opening, allocating and providing for the administration of Community tariff quotas for certain types of fruit and fruit juices (*) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, whereas it is in particular necessary to allow all Commu ­ nity importers equal and uninterrupted access to the said quotas and to ensure the uninterrupted application of the rates laid down for these quotas to all imports of the products concerned into all Member States until the quotas have been used up ; whereas, however, since the tariff quotas are intended to cover needs which cannot be determined accurately enough or which are open for a short period, it seems advisable not to allocate these quotas among the Member States but to allow them to draw against the quota volumes such quantities as they may need under the conditions and according to a proce ­ dure to be specified ; whereas this method of manage ­ ment requires close cooperation between the Member States and the Commission and the latter must, in parti ­ cular, be able to monitor the rate at which the quotas are being used up and inform the Member States thereof ; Whereas since Belgium, the Netherlands and Luxem ­ bourg are united within, and jointly represented by, the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any of its members, Having regard to the proposal from the Commission, Whereas in accordance with the Agreement with the United States of America on the Mediterranean prefe ­ rences, citrus and pasta, the Community undertakes to suspend provisionally and partially the Common Customs Tariff duties for certain types of fruit and fruit juices, within the limit of Community tariff quotas of appro ­ priate volumes and of variable duration ; whereas provi ­ sion should be made that the Commission can, in order to be able to ensure that the reciprocal concessions agreed upon in the Agreement are balanced, suspend, by means of a Regulation, application of these tariff measures ; Whereas entry under these tariff quotas is conditional on production to the Community's customs authorities of a certificate of authenticity issued by the competent autho ­ rities of the country of origin and certifying that the products comply with the specific characteristics laid down ; HAS ADOPTED THIS REGULATION : Whereas it is therefore proper to open for all or part of 1987 Community tariff quotas particularly for sweet oranges of high quality, citrus fruit hybrids known as 'Minneolas' and certain types of frozen concentrated orange juice, falling within subheadings ex 08.02 A I, ex 08.02 B II and ex 20.07 B II a) 1 of the Common Customs Tariff ; Article 1 1 . As from the date of entry into force of this Regula ­ tion , the Common Customs Tariff duties applicable to imports of the products listed below shall be suspended for the periods, at the levels and within the limit of Community tariff quotas shown for each thereof : Serial No CCT heading No Description Quota period Volume of quota (in tonnes) Quota duty " (%) 09.0025 08.02 A I a) and ex d) Sweet oranges of high quality Until 30 April 1987 20 000 10 09.0027 ex 08.02 B II Citrus fruit hybrids known as 'Minne ­ olas' Until 30 April 1987 15 000 2 09.0033 ex 20.07 B II a) 1 Frozen concentrated orange juice having a degree of concentration of up to 50 ° Brix, in containers of two litres or less, excluding blood orange concen ­ trate Until 31 December 1987 1 500 13 0 See OJ No L 62, 5 . 3 . 1987. No L 61 /26 Official Journal of the European Communities 4. 3 . 87 5. The drawings made pursuant to paragraph 4 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that they draw from the quota in accordance with Article 1 (4) in such a way that imports may be charged without interruption against their aggregate shares of the Community quotas. 2 . Each Member State shall ensure that importers of the said goods have free access to the quotas so long as the residual balances of the quota volumes so permit. 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4. The extent to which the quotas have been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Within the limit of these tariff quotas, Spain and Portugal shall apply customs duties calculated in accordance with the relevant provisions in the Act of Accession . 2 . For the purposes of this Regulation : (a) sweet oranges of high quality means oranges of similar varietal characteristics, which are mature, firm, well ­ formed, at least fairly well-coloured, of fairly smooth texture and are free from decay, untreated broken skins, hard or dry skins, exanthema, growth cracks, bruises (except those incident to proper handling and packing), and are free from damage caused by dryness or mushy condition , split, rough , wide or protruding navels , creasing, scars, oil spots, scale, sunburn, dirt or other foreign matter, disease, insects or damage caused by mechanical or other m £ans, provided that not more than 1 5 % of the fruit in any lot fails to meet these specifications and, included in this amount, not more than 5 % shall be allowed for defects causing serious damage and, included in this latter amount, not more than 0,5 % may be affected by decay ; (b) citrus fruit hybrids known as 'Minneolas' means hybrids of the citrus fruit of the variety 'Minneola' (Citrus paradisi Macf. C.V. Duncan and Citrus reti ­ culata blanca C.V Dancy); (c) frozen concentrated orange juice having a degree of concentration of up to 50 ° Brix means the orange juice that has a density of 1,229 g/cm3 or less at 20 °C. Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quotas . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . 3 . Entry under the tariff quotas referred to in paragraph 1 is subject to :  the presentation, in support of the declaration of putting into free circulation, of a certificate of authen ­ ticity issued by the competent authorities of the country of origin listed in Annex II and conforming to one of the models in Annex I, certifying that the products shown on it possess the specific characteris ­ tics referred to in paragraph 1 , or  in the case of concentrated orange juice, the presenta ­ tion to the Commission, before the importation , of a general attestation in which the competent authority of the country of origin certifies that concentrated orange juice produced in that country does not contain the juice of blood oranges . The Commission shall inform the Member States to enable them to notify the customs services concerned . Article 5 The Commission may, by means of a Regulation, suspend the application of the tariff measures put into effect by this Regulation should it transpire that the reciprocity laid down in the Agreement was no longer assured. Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. In accordance with footnote (3) of paragraph B of the Agreement with the United States of America on Mediterranean preferences, citrus and pasta, this Regula ­ tion shall apply as soon as the Government of the United States of America has taken the measures described in the said footnote . The date of application of this Regulation shall be published in the Official Journal of the Euro ­ pean Communities by the General Secretariat of the Council . 4 . If an importer indicates that he is about to import any of the products in question into a Member State and requests the benefit of the corresponding quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its requirements to the extent that the available balance of the quota so permits . 4. 3 . 87 Official Journal of the European Communities No L 61 /27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1987. For the Council The President P. DE KEERSMAEKER No L 61 /28 Official Journal of the European Communities 4. 3 . 87 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I MODELOS DE CERTIFICADO MODELLER TIL CERTIFIKAT MUSTER DER BESCHEINIGUNGEN Ã ¥Ã Ã Ã Ã ÃÃ Ã Ã  Ã ÃÃ £Ã ¤Ã Ã Ã ÃÃ Ã ¤ÃÃ Ã Ã ¥ MODEL CERTIFICATES MODELES DE CERTIFICAT MODELLI DI CERTIFICATO MODELLEN VAN CERTIFICAAT MODELOS DE CERTIFICADO 1 Exporter ( Name , full address , country ) 2 Number 00000 \ \ 3 Consignee (Name , full address , country ) CERTIFICATE OF AUTHENTICITY FRESH SWEET ORANGES 'HIGH QUALITY' 4 Country of origin 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Gross weight (kg ) 10 Net weight ( kg ) 11 CERTIFICATION BY THE COMPETENT AUTHORITY 1 hereby certify that the above sweet oranges consist of oranges of similar varietal characteristics which are mature , firm , well-formed , fairly well-coloured , of fairly smooth texture and are free from decay, broken skins which are not healed, hard or dry skins, exanthema , growth cracks, bruises (except those incident to proper handling and packing ), and are free from damage caused by dryness or mushy condition , split, rough , wide or protruding navels, creasing, scars, oil spots, scale , sunburn, dirt or other foreign material , disease, insects or mechanical or other means, provided that not more than 15% of the fruit in any lot fails to meet these specifications and , included in this amount, not more than 5% shall be allowed for defects causing serious damage, and, included in this latter amount , not more than 0,5% may be affected by decay. 12 Competent authority ( Name , full address , country ) At , on ( Signature ) ( Seal ) class="page"> 1 Exporter ( Name , full address , country ) » 2 Number 00000 I \ 3 Consignee ( Name , full address , country) CERTIFICATE OF AUTHENTICITY FRESH MINNEOLA 4 Country of origin 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Gross weight ( kg ) 10 Net weight ( kg ) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I hereby certify that the citrus described in this certificate are fresh citrus hybrid of the variety Minneola [ Citrus paradisi Macf. C.V. Dun ­ can and Citrus reticulata bianco C. V. Dancy). 12 Competent authority ( Name , full address , country ) At on ( Signature ) ( Seal ) class="page"> 1 Exporter ( Name , full address , country) 2 Number 00000 \ \ 3 Consignee ( Name , full address , country ) CERTIFICATE OF AUTHENTICITY CONCENTRATED ORANGE JUICE 4 Country of origin 5 Country of destination 6 Place and date of shipment  Means of transport 7 Supplementary details 8 Marks and numbers  Number and kind of packages  DETAILED DESCRIPTION OF GOODS 9 Gross weight (M 10 Net weight (kg ) 11 CERTIFICATION BY THE COMPETENT AUTHORITY I hereby certify that the above frozen concentrated orange juice has a density of 1,229 g/cm3 or less and does not contain blood orange juice . 12 Competent authority ( Name , full address , country ) At on ( Signature ) ( Seal ) class="page"> 4. 3 . 87 Official Journal of the European Communities No L 61 /35 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II PaÃ ­s de origen Oprindelsesland Ursprungsland Ã §Ã Ã Ã ± Ã ºÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã  Country of origin Pays d'origine Paesi di origine Land van oorsprong Pais de origem Autoridad competente Kompetent myndighed ZustÃ ¤ndige BehÃ ¶rde Ã Ã Ã ¼Ã Ã ´Ã ¹Ã ± Ã ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Competent authority Autorite compÃ ©tente AutoritÃ competente Bevoegde autoriteit Autoridade competente Estados Unidos De forenede Stater United States Department of Agriculture (USDA) USA Ã Ã Ã  USA Ã tats-Unis d'AmÃ ©rique Stati Uniti Verenigde Staten Estados Unidos da AmÃ ©rica l I